Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 20, 2019

                                      No. 04-18-00885-CV

            IN THE INTEREST OF A.S.A. AND A.S.A., MINOR CHILDREN,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1794-CV-C
                   Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                         ORDER
         Appellee’s first request for an extension of time to file its brief is GRANTED. Appellee’s
brief is due on March 11, 2019.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court